73 So.3d 149 (2011)
In re Oath of Admission to THE FLORIDA BAR.
No. SC11-1702.
Supreme Court of Florida.
September 12, 2011.
PER CURIAM.
Today we revise the Oath of Attorney administered to new members of The Florida *150 Bar to recognize "[t]he necessity for civility in the inherently contentious setting of the adversary process." In re Snyder, 472 U.S. 634, 647, 105 S.Ct. 2874, 86 L.Ed.2d 504 (1985).[1]
In recent years, concerns have grown about acts of incivility among members of the legal profession. Among others, the American Board of Trial Advocates (ABOTA) has sought to increase awareness of the importance of civility in the practice of law. The Code of Professionalism of ABOTA contains a pledge to "[b]e respectful in my conduct toward my adversaries." ABOTA Code of Professionalism, http://www.abota.org/index.cfm?pg=professionalism. Since 2003, the Lawyer's Oath sworn by admittees of the South Carolina Bar has contained the following pledge: "To opposing parties and their counsel, I pledge fairness, integrity, and civility, not only in court, but also in all written and oral communications." S.C.App.Ct. R. 402(k)(3). We have determined that a similar pledge should be added to Florida's oath.
Recognizing the importance of respectful and civil conduct in the practice of law, we therefore revise the Oath of Admission to The Florida Bar as set forth below. New language is indicated by underscoring.

OATH OF ADMISSION
I do solemnly swear:
I will support the Constitution of the United States and the Constitution of the State of Florida;
I will maintain the respect due to courts of justice and judicial officers;
I will not counsel or maintain any suit or proceedings which shall appear to me to be unjust, nor any defense except such as I believe to be honestly debatable under the law of the land;
I will employ, for the purpose of maintaining the causes confided in me such means only as are consistent with truth and honor, and will never seek to mislead the judge or jury by any artifice or false statement of fact or law;
I will maintain the confidence and preserve inviolate the secrets of my clients, and will accept no compensation in connection with their business except from them or with their knowledge and approval;
To opposing parties and their counsel, I pledge fairness, integrity, and civility, not only in court, but also in all written and oral communications;
I will abstain from all offensive personality and advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which I am charged;
I will never reject, from any consideration personal to myself, the cause of the defenseless or oppressed, or delay anyone's cause for lucre or malice. So help me God.
This oath shall be effective immediately, and no rehearing will be permitted in this case.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
NOTES
[1]  See art. V, § 15, Fla. Const.